Exhibit 10.1

 

[FORM OF] SUBSCRIPTION AGREEMENT

 

THIS SUBSCRIPTION AGREEMENT (this “Agreement”), among Ironclad Performance Wear
Corporation, a Nevada corporation (the “Company”), and the investor identified
on the signature page hereto (the “Investor”) is made and entered into as of the
date of the Company’s signature hereto.

 

RECITALS

 

A.                Subject to the terms and conditions set forth in this
Agreement and pursuant to Section 4(2) of the Securities Act (as defined below),
and Rule 506 promulgated thereunder, the Company proposes to issue and sell up
to 2,124,691 shares of Common Stock of the Company, par value $0.001 per share
(the “Common Stock”), at a purchase price per share equal to $0.2871 (the
“Offering Price”), pursuant to an offering (the “Offering”) to one or more
potential investors, including the Investor.

 

B.                 The Company desires to sell to the Investor, and the Investor
desires to buy from the Company, in the Offering the number of shares of Common
Stock (the “Shares”) set forth on the signature page of this Agreement upon the
terms and conditions and subject to the provisions hereinafter set forth.

 

Agreement

 

NOW, THEREFORE, for and in consideration of the mutual premises contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

1.                  Purchase and Sale of Shares. Subject to the terms and
conditions of this Agreement, the Investor subscribes for and agrees to purchase
and acquire from the Company, and the Company agrees to sell and issue to the
Investor, the Shares in the manner set forth in Section 2 hereof, at the
Offering Price and for the aggregate consideration set forth on the signature
page of this Agreement (the “Purchase Price”).

 

2.                  Terms of Purchase and Sale of Shares.

 

2.1  Closing. The closing of the transactions contemplated hereby (the
“Closing”) shall take place at such time and on such date as is determined by
the Company as soon as practicable following satisfaction of the closing
conditions set forth in Section 6. Contemporaneously with the execution and
delivery of this Agreement, the Investor shall deliver, in addition to delivery
to the Company of a duly executed signature page to this Agreement,

 

2.1.1        A completed and duly executed Rule 506 Disqualification Event
Questionnaire in the form attached hereto as Exhibit A;

 

2.1.2        A duly executed Lock-Up Letter Agreement in the form attached
hereto as Exhibit B; and

 

2.1.3        At the option of the Investor, either (i) a certified check payable
to the Company in the amount of the Purchase Price or (ii) the Purchase Price by
wire transfer of immediately available funds (net of wire transfer fees) per the
following instructions:

 

Bank name:

Account #:

ACH or Wire ABA #:

Beneficiary: Ironclad Performance Wear Corp.

 

2.2  Release of Funds. In the event the Investor elects to pay the Purchase
Price via wire transfer, the Purchase Price will be released to the Company at
the Closing against delivery to the Investor, promptly after the closing, of a
stock certificate representing the Shares.

   

 



2.3  Independent Obligations. Notwithstanding that the offer and sale of the
Shares pursuant to this Agreement is part of the larger Offering, the
obligations of the Company and the Investor hereunder are independent of, and
not subject to the terms and conditions of, any other agreement between the
Company and any other investor in the Offering, and the Closing may occur
separate and apart from, and irrespective of, the closing, if any, of any other
purchase and sale of shares of Common Stock in the Offering.

 

3.                  Representations and Warranties of the Company. In order to
induce the Investor to enter into this Agreement and consummate the transactions
contemplated hereby, the Company represents and warrants to the Investor as
follows:

 

3.1  Incorporation. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada and is
qualified to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification, except
where the failure to so qualify would not have a material adverse effect on the
business, condition (financial or otherwise) or prospects of the Company (a
“Material Adverse Effect”). The Company has all requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement
and to carry on its business as now conducted.

 

3.2  Valid Issuance of the Shares. The Shares being purchased by the Investor
hereunder will, upon issuance pursuant to the terms hereof, be duly authorized
and validly issued, fully paid and nonassessable. No preemptive rights or other
rights to subscribe for or purchase the Company’s capital stock exist with
respect to the issuance and sale of the Shares by the Company pursuant to this
Agreement.

 

3.3  Enforceability. The execution, delivery, and performance of this Agreement
by the Company have been duly authorized by all requisite corporate action. This
Agreement, upon its execution by the Investor and the Company, shall constitute
the legal, valid, and binding obligation of the Company, enforceable in
accordance with its terms, except to the extent that its enforceability is
limited by bankruptcy, insolvency, reorganization, or other laws relating to or
affecting the enforcement of creditors’ rights generally and by general
principles of equity.

 

3.4  No Violations. The execution, delivery, and performance of this Agreement
by the Company do not and will not violate or conflict with any provision of the
articles of incorporation as amended and in effect on the date hereof (the
“Articles of Incorporation”) and bylaws as amended and in effect on the date
hereof (the “Bylaws”) of the Company, and do not and will not, with or without
the passage of time or the giving of notice, result in the breach of, or
constitute a default, cause the acceleration of performance, or require any
consent under (except such consents as have been obtained as of the date
hereof), or result in the creation of any lien, charge or encumbrance upon any
property or assets of the Company pursuant to, any material instrument or
agreement to which the Company is a party or by which the Company or its
properties are bound, except such consents as have been obtained as of the date
hereof. The Company is not otherwise in violation of its Articles of
Incorporation, Bylaws or other organizational documents, nor is the Company, to
its knowledge, in violation of any law, administrative regulation, ordinance or
order of any court or governmental agency, arbitration panel or authority
applicable to the Company, which violation, individually or in the aggregate,
would be reasonably expected to have a Material Adverse Effect. The Company is
not in default (and there exists no condition which, with the passage of time or
otherwise, would constitute a default) in the performance of any material bond,
debenture, note or any other evidence of indebtedness in any indenture,
mortgage, deed of trust or any other material agreement or instrument to which
the Company is a party or by which the Company is bound or by which the property
of the Company is bound, which would be reasonably expected to have a Material
Adverse Effect.

   

 



3.5  SEC Documents. The Company has made available to Investor true and complete
copies of all reports or registration statements the Company has filed with the
Securities and Exchange Commission (“SEC”) under the Securities Act of 1933
(“Securities Act”) and the Securities Exchange Act of 1934 (the “Exchange Act”),
for all periods subsequent to December 31, 2013, all in the form so filed
(collectively the “SEC Documents”). To the Company’s knowledge, the Company has
filed all documents that the Company was required to file under the Exchange Act
subsequent to December 31, 2013. To the Company’s knowledge, as of their
respective filing dates, the SEC Documents complied as to form in all material
respects with the requirements of the Securities Act or the Exchange Act, as
applicable, and none of the SEC Documents filed under the Exchange Act contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances in which they were made, not misleading, except to
the extent corrected by a subsequently filed document with the SEC. To the
Company’s knowledge, none of the SEC Documents filed under the Securities Act
contained an untrue statement of material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading at the time such SEC Documents became effective under the
Securities Act.

 

Except as expressly set forth in this Section 3, the Company makes no
representation or warranty, express or implied, in respect of any of the
Company’s assets, liabilities or operations, or otherwise, and any such other
representations or warranties, including, without limitation, any
representations, warranties or disclosures made in any presentation or marketing
materials made available by the Company, if any, are hereby expressly
disclaimed.

 

4.                  Representations and Warranties of the Investor. In order to
induce the Company to enter into this Agreement and consummate the transactions
contemplated hereby, the Investor represents and warrants to the Company as
follows:

 

4.1  Authority. If a corporation, partnership, limited partnership, limited
liability company, or other form of entity, the Investor is duly organized or
formed, as the case may be, validly existing, and in good standing under the
laws of its jurisdiction of organization or formation, as the case may be. The
Investor has all requisite individual or entity right, power, and authority to
execute, deliver, and perform this Agreement.

 

4.2  Enforceability. The execution, delivery, and performance by the Investor of
this Agreement have been duly authorized by all requisite partnership or
corporate action, as the case may be. This Agreement has been duly executed and
delivered by the Investor, and, upon its execution by the Company, shall
constitute the legal, valid, and binding obligation of the Investor, enforceable
in accordance with its terms, except to the extent that its enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium, or other laws
relating to or affecting the enforcement of creditors’ rights generally and by
general principles of equity.

 

4.3  No Violations. The execution, delivery, and performance by the Investor of
this Agreement do not and will not, with or without the passage of time or the
giving of notice, result in the breach of, or constitute a default, cause the
acceleration of performance, or require any consent under, or result in the
creation of any lien, charge or encumbrance upon any property or assets of the
Investor pursuant to, any material instrument or agreement to which the Investor
is a party or by which the Investor or its properties may be bound or affected,
and, do not or will not violate or conflict with any provision of the
certificate of incorporation or bylaws, partnership agreement, operating
agreement, trust agreement, or similar organizational or governing document of
the Investor, as applicable.

 

4.4  Knowledge of Investment and its Risks. The Investor has sufficient
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of Investor’s investment in the Shares. The
Investor understands that an investment in the Company represents a high degree
of risk and there is no assurance that the Company’s business or operations will
be successful. The Investor has considered carefully the risks attendant to an
investment in the Company, and that, as a consequence of such risks, the
Investor could lose the Investor’s entire investment in the Company. Other than
as expressly set forth in Section 3, the Investor is not relying on any
representation, warranty or disclosure of the Company, express or implied, in
respect of any of the Company’s assets, liabilities or operations, or otherwise,
including, without limitation, any representation, warranty or disclosure made
in any presentation or marketing materials made available by the Company, if
any.

   

 



4.5  Investment Intent. The Shares are being acquired for investment for the
Investor’s own account, and not as a nominee or agent and not with a view to the
resale or distribution of all or any part of the Shares, and the Investor has no
present intention of selling, granting any participation in, or otherwise
distributing any of the Shares within the meaning of and in violation of the
Securities Act. Further, the Investor does not have any contracts,
understandings, agreements, or arrangements, directly or indirectly, with any
person and/or entity to distribute, sell, transfer, or grant participations to
such person and/or entity with respect to, any of the Shares. The Investor is
not purchasing the Shares as a result of any advertisement, article, notice or
other communication regarding the Shares published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.

 

4.6  Investor Status. The Investor is an “accredited investor” as that term is
defined by Rule 501 of Regulation D promulgated under the Securities Act.

 

4.7  No Registration. The Investor understands that the Investor may be required
to bear the economic risk of the Investor’s investment in the Company for an
indefinite period of time. The Investor further understands that (i) neither the
offering nor the sale of the Shares has been registered under the Securities Act
or any applicable state securities laws (“State Acts”) in reliance upon
exemptions from the registration requirements of such laws, (ii) the Shares must
be held by him, her or it indefinitely unless the sale or transfer thereof is
subsequently registered under the Securities Act and any applicable State Acts,
or an exemption from such registration requirements is available, (iii) the
Company is under no obligation to register any of the Shares on the Investor’s
behalf or to assist the Investor in complying with any exemption from
registration, and (iv) the Company will rely upon the representations and
warranties made by the Investor in this Agreement in order to establish such
exemptions from the registration requirements of the Securities Act and any
applicable State Acts.

 

4.8  Transfer Restrictions. The Investor will not transfer any of the Shares
unless such transfer is registered or exempt from registration under the
Securities Act and applicable State Acts, and, if requested by the Company in
the case of an exempt transaction, the Investor has furnished an opinion of
counsel reasonably satisfactory to the Company that such transfer is so exempt.
The Investor understands and agrees that (i) the Company shall have no
obligation to honor transfers of any of the Shares in violation of such transfer
restrictions, (ii) the Company shall be entitled to instruct any transfer agent
or agents for the securities of the Company to refuse to honor such transfers
and (iii) the certificate and other documents evidencing the Shares will bear
the following legend:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY
NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY
SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.”

 

5.                  Independent Nature of Investor’s Obligations and Rights. The
obligations of the Investor under this Agreement are several and not joint with
the obligations of any other purchaser of shares of Common Stock, and the
Investor shall not be responsible in any way for the performance of the
obligations of any other purchaser of shares of Common Stock under any other
agreement executed in connection with the Offering. The decision of the Investor
to purchase Shares pursuant to this Agreement has been made by the Investor
independently of any other purchaser of shares of Common Stock in the Offering.
Nothing contained herein or in any other agreement executed in connection with
the Offering, and no action taken by any purchaser of shares of Common Stock
pursuant thereto, shall be deemed to constitute such purchasers as a
partnership, an association, a joint venture, or any other kind of entity, or
create a presumption that the purchasers of shares of Common Stock in the
Offering are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by any other agreement executed in
connection with the Offering. The Investor acknowledges that no other purchaser
of shares of Common Stock in the Offering has acted as agent for the Investor in
connection with making its investment hereunder and that no other purchaser of
shares of Common Stock in the Offering will be acting as agent of the Investor
in connection with monitoring its investment in the Shares or enforcing its
rights under this Agreement. The Investor shall be entitled to independently
protect and enforce its rights, including without limitation the rights arising
out of this Agreement, and it shall not be necessary for any other purchaser of
shares of Common Stock to be joined as an additional party in any proceeding for
such purpose.

   

 



6.                  Conditions Precedent.

 

6.1  Conditions to the Obligation of the Investor to Consummate the Closing. The
obligation of the Investor to consummate the Closing and to purchase and pay for
the Shares being purchased by it pursuant to this Agreement is subject to the
satisfaction of the following conditions precedent:

 

(a)                The representations and warranties of the Company contained
herein shall be true and correct in all material respects on and as of the
Closing Date with the same force and effect as though made on and as of the
Closing Date.

 

(b)               The Company shall have performed all obligations and
conditions required to be performed or observed by the Company under this
Agreement on or prior to the Closing Date.

 

(c)                The Investor shall have received a certificate in form and
substance acceptable to the Investor signed by an appropriate officer of the
Company: (i) certifying to the fulfillment of the conditions set forth in
Sections 6.1(a) and (b); and (ii) attaching true and correct copies of the
resolutions adopted by the board of directors of the Company approving the
transactions contemplated hereby, and certifying that such resolutions have not
been in any way amended, annulled, rescinded or revoked and are in full force
and effect as of the Closing Date.

 

6.2  Conditions to the Obligation of the Company to Consummate the Closing. The
obligation of the Company to consummate the Closing and to issue and sell to the
Investor the Shares to be purchased by it at the Closing is subject to the
satisfaction of the following conditions precedent:

 

(a)                The representations and warranties of the Investor contained
herein shall be true and correct in all material respects on and as of the
Closing Date with the same force and effect as though made on and as of the
Closing Date.

 

(b)               The Investor shall have performed all obligations and
conditions required to be performed or observed by the Investor under this
Agreement on or prior to the Closing Date.

 

7.                  Further Assurances. The parties hereto will, upon reasonable
request, execute and deliver all such further assignments, endorsements and
other documents as may be necessary in order to perfect the purchase by the
Investor of the Shares.

 

8.                  Entire Agreement; No Oral Modification. This Agreement
contains the entire agreement among the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements and understandings
with respect thereto and may not be amended or modified except in a writing
signed by both of the parties hereto.

 

9.                  Binding Effect; Benefits. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
successors and assigns; however, nothing in this Agreement, expressed or
implied, is intended to confer on any other person other than the parties
hereto, or their respective heirs, successors or assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

 

10.              Counterparts. This Agreement may be executed in any number of
counterparts (including via facsimile or digital image format), each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same instrument.

 

11.              Governing Law. This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the United States of
America and the State of California (without giving effect to conflicts of laws
principles), both substantive and remedial.

   

 



12.              Prevailing Parties. In any action or proceeding brought to
enforce any provision of this Agreement, or where any provision hereof is
validly asserted as a defense, the prevailing party shall be entitled to receive
and the nonprevailing party shall pay upon demand reasonable attorneys’ fees in
addition to any other remedy.

 

13.              Notices. All communication hereunder shall be in writing and,
if sent to the Investor shall be mailed, delivered or sent by facsimile or
electronic mail, and confirmed to the Investor at the address set forth on the
signature page of this Agreement, or if sent to the Company, shall be mailed,
delivered or sent by facsimile or electronic mail and confirmed to the Company
at Ironclad Performance Wear Corporation, 2201 Park Place, Suite 101, El
Segundo, CA 90245, Attention: William M. Aisenberg, facsimile number (310)
643-0300.

 

14.              Headings. The section headings herein are included for
convenience only and are not to be deemed a part of this Agreement.

 

[Signature Pages Follow]

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Subscription Agreement
as of the dates set forth on the signature pages hereto.

 



COMPANY:

  

    IRONCLAD PERFORMANCE WEAR CORPORATION a Nevada Corporation             By:  
  Name:     Title:           Date:    



 

 

INVESTOR SIGNATURE PAGE TO

 

IRONCLAD PERFORMANCE WEAR CORPORATION

 

SUBSCRIPTION AGREEMENT

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

(Type or print name as it should appear on certificate)

 



Social Security Number:           Address:           Telephone:   (     )
Fascimile:   (     ) Email:    

 

 

 

  x   $     =     Number of Shares       Offering Price       Purchase Price



   

